Name: 94/737/EC: Commission Decision of 9 November 1994 amending Commission Decision 92/452/EEC establishing list of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  trade;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 1994-11-15

 Avis juridique important|31994D073794/737/EC: Commission Decision of 9 November 1994 amending Commission Decision 92/452/EEC establishing list of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) Official Journal L 294 , 15/11/1994 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 62 P. 0226 Swedish special edition: Chapter 3 Volume 62 P. 0226 COMMISSION DECISION of 9 November 1994 amending Commission Decision 92/452/EEC establishing list of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (94/737/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Council Directive 94/113/EC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 94/678/EC (4), establishes a list of embryo collection teams and embryo production teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of the United States of America have forwarded amendments to their list of teams; Whereas it is now necessary to amend the list of approved teams as regards the United States of America; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following embryo collection teams are added in part 3 of the Annex to Decision 92/452/EEC: "" ID="1">'94MI074> ID="2">GGS Genetics> ID="3">Dr John D. Gunther"> ID="1">E636> ID="2">1 200 Stillman Road"> ID="2">Mason, MI"> ID="1">94ME075> ID="2">New England Genetics> ID="3">Dr Calvin Blessing'"> Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 10. 10. 1989, p. 1. (2) OJ No L 53, 24. 2. 1994, p. 23. (3) OJ No L 250, 29. 8. 1992, p. 40. (4) OJ No L 269, 20. 10. 1994, p. 40.